Citation Nr: 0818116	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-09 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

The veteran presented testimony before the undersigned 
Veterans Law Judge (VLJ) in a videoconference hearing in May 
2008.  A transcript of that hearing is associated with the 
claims file.

The issue on the appeal of service connection for an acquired 
psychiatric disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
veteran contends that he was treated in service for a 
psychiatric disorder.  Service medical records (SMRs) show 
that in July 1970, he underwent a psychiatric evaluation in 
relation to his speech disorder (which the examiner noted the 
veteran had suffered from since early childhood), in 
anticipation of judicial proceedings against him.  The 
examiner found that the veteran was "highly anxious," but 
he was unable to determine whether the veteran's speech 
disorder was consequent of the anxiety or merely associated 
with it.  The examiner recommended the veteran be further 
evaluated by a speech therapist.  

There are no records of such evaluation or any other 
psychiatric treatment in the SMRs.  As 38 years have passed 
and the hospital in which the veteran reports he was treated 
has closed, it is unlikely that any records of such 
treatment, if it occurred, are available.  It is clear that a 
speech disorder pre-existed service; however, it is unclear 
whether any psychiatric disorder pre-existed service.  Under 
the circumstances, therefore, a VA examination is warranted 
to determine whether the veteran's condition claimed 
psychiatric condition was incurred in or aggravated by his 
service.

In addition, the evidence shows that the RO became aware that 
the veteran was already receiving benefits from the Social 
Security Administration (SSA) when he began to receive VA 
pension benefits in July 2001.  However, no SSA records have 
been associated with the claims file.  These records are 
pertinent to the issue on appeal as they may relate to the 
etiology and severity of the veteran's psychiatric disorder.  
On remand, those records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact SSA and request copies of all 
records used in determining the veteran's 
entitlement to disability benefits.  Any 
decision rendered by an Administrative 
Law Judge must also be obtained and 
associated with the claims folder.  All 
attempts to obtain these records must be 
documented for inclusion in the folder.  
If there are no records, this must be 
noted in the folder.

2.  After completion of the foregoing, 
schedule the veteran for a VA psychiatric 
examination to determine the current 
nature and likely etiology of any 
diagnosed psychiatric condition.  

The claims file must be made available to 
the examiner for review in connection 
with the examination.  Based on the 
examination and review of the record, the 
examiner must provide the following:

For any psychiatric disorder diagnosed, 
provide an opinion as to whether it is at 
least as likely as not (a 50 percent or 
more likelihood) that the disorder began 
in or was caused by the veteran's 
service.

If a psychiatric disorder is found to 
have pre-existed service, provide an 
opinion as to whether it increased in 
severity during service beyond the 
natural progression of the condition.  

In providing the requested opinion, the 
examiner should address the effect of the 
speech disorder noted in service.  
Specifically, was that condition a 
consequent of the anxiety noted in 
service or merely "associated with" it.  

A rationale for each opinion should be 
set forth in the report provided.

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issue on 
appeal.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

